Case 20-71227-pmb          Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09             Desc Main
                                    Document      Page 1 of 19




                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:
                                                         CHAPTER 11
 GOOD DEED 317, LLC,
                                                         CASE NO. 20-71227-PMB
            Debtor.

  FIRST MODIFICATION TO SECOND AMENDED PLAN OF REORGANIZATION

       COMES NOW, Good Deed 317, LLC (“Debtor”) and files this First Modification to

Second Amended Plan of Reorganization (“Modification”). In support of the Modification, Debtor

shows the Court as follows:

       1.        On December 11, 2020, Debtor filed its “Amended Disclosure Statement for Plan

of Reorganization” (Doc. No. 35) and “Amended Plan of Reorganization” (Doc. No. 36).

       2.        On February 5, 2021, Debtor filed its “Second Amended Plan of Reorganization”

(Doc. No. 58) (the “Plan”).

                           The Plan Modification and Legal Authority

       3.        Debtor hereby modifies the Plan in accordance with §1121 of Chapter 11 of Title

11 of the United States Code (the “Bankruptcy Code”). The changes do not materially or adversely

affect the rights of any parties in interest which have not had notice and an opportunity to be heard

with regard thereto.

       4.        Article 4, Section 4.5 of the Plan shall be deleted in its entirety and replaced with

the following:

       Class 5: Secured Claim of LV Atlanta, LLC

       Class 5 consists of the first priority secured claim of LV Atlanta, LLC (“LV”). As of
February 1, 2021, LV holds a claim in the total amount of $12,729,151.36 which includes principal
together with accrued and unpaid interest thereon, attorney’s fees and other costs (such amount
owed to LV plus interest, fees, and costs that are continuing to accrue and incur pursuant to the
Case 20-71227-pmb         Doc 73     Filed 03/01/21 Entered 03/01/21 17:33:09               Desc Main
                                    Document      Page 2 of 19




Class 5 Loan Documents (as defined below) shall be referred to herein as the “Class 5 Secured
Claim”). The Class 5 Secured Claim arises pursuant to that certain Promissory Note and Loan
Agreement dated December 13, 2018. The Class 5 Secured Claim is secured by a first priority lien
on the Real Property (i.e. that certain real property and improvements thereto located at 3133
Continental Colony Parkway, Atlanta, Georgia) pursuant to a Deed to Secure Debt, Assignment
of Leases and Rents, Security Agreement and Fixture Filing dated December 13, 2018 and
recorded in the Fulton County, Georgia land records on December 14, 2108 in Deed Book 59525,
Page 61 et. seq. (“Security Deed”). Debtor’s Real Property in which LV holds a security interest
as described in Security Deed also may be referred to herein as the “Class 5 Collateral.” The
Promissory Note, Loan Agreement and Security Deed and other ancillary documents are referred
to herein as the “Class 5 Loan Documents”).

        On or about February 24, 2021, Debtor, Areu Studios, LLC, Ozzie Areu, Greenberg
Georgia Film and TV Studio Holdings, LLC and LV entered into that certain Discounted Payoff
Agreement (the “Discounted Payoff Agreement”) whereby LV agreed to accept $12,500,000.00
(the “Discounted Payoff Amount”) in satisfaction of the Class 5 Secured Claim, subject to the
terms and conditions contained therein. The Discounted Payoff Agreement is attached hereto as
Exhibit “A” and fully incorporated as if fully set forth herein. Among other things, the Discounted
Payoff Agreement provides for the terms and conditions under which LV has agreed to accept the
Discounted Payoff Amount. The Discounted Payoff Amount shall be paid via wire transfer to LV
promptly following entry the Confirmation Order but, in any event, no later than March 25, 2021
(it being understood that time is of the essence). The Debtor shall not seek to extend the March
25, 2021 payment deadline for any reason whatsoever without the express written consent of LV.
To the extent there is any conflict or inconsistency between the terms of the Plan and the
Discounted Payoff Agreement, the terms of the Discounted Payoff Agreement shall control.

        Upon receipt of the Discounted Payoff Amount, and consistent with the remaining terms
of the Discounted Payoff Agreement, LV shall release its lien on and security interest in the Class
5 Collateral. It is anticipated that the Discounted Payoff Amount shall be funded by Arena
Investors, L.P. (or an affiliate thereof) and the Real Property will be subject to a first position lien
by Arena Investors, L.P.

        In the event Debtor defaults on its obligations under Class 5 of the Plan, then,
notwithstanding any contrary provision of the Plan: (i) LV shall be authorized to accelerate the
Class 5 Secured Claim and exercise any and all of its rights and remedies under the Loan
Documents and applicable law, including without limitation, the continuation of the Guarantor
Suit (as defined the Discounted Payoff Agreement) and (ii) the Debtor shall not seek to reimpose
the automatic stay or seek to enjoin on any basis whatsoever the exercise by LV of any and all
rights and remedies provided for under the Loan Documents or Plan provided however, that LV
shall disburse the proceeds, if any, in excess of the then outstanding Obligations in accordance
with applicable law following any sale of the Real Property. Except as otherwise expressly
provided for in this Plan or otherwise inconsistent with this Plan, all non-monetary provisions of
the Loan Documents and all remedies available to LV under such Class 5 Loan Documents shall
remain in full force and effect; provided that, unless and until there is an event of default under
Class 5 of the Plan, LV shall forbear and be enjoined from the exercise of any rights or remedies
under the Class 5 Loan Documents.
Case 20-71227-pmb          Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09             Desc Main
                                    Document      Page 3 of 19




        The holder of the Class 5 Secured Claim is impaired and entitled to vote to accept or reject
the Plan.

       5.        Article 4, Section 4.6 of the Plan shall be supplemented as follows:

        Pursuant to the Discounted Payoff Agreement attached hereto as Exhibit “A” and as set
forth in Class 5 of the Plan, it is anticipated that the Class 5 Secured Claim shall be satisfied by
payment from Greenberg through a funding commitment from Arena Investors, L.P. (or an affiliate
thereof) (“Arena Funding”). The Real Property will remain subject to a first position security
interest of Arena Investors, L.P. (or an affiliate thereof) in the approximate amount of
$12,500,000.00 (the “Arena Investors First Position Lien”). The Class 6 Secured Claim shall be
subordinate to the Arena Investors First Position Lien.

       6.        Article 4, Section 4.8 of the Plan shall be deleted in its entirety and replaced with

the following:

         After the Confirmation Date, but except in the event of a default under Class 5 of the Plan,
Debtor is authorized to sell or refinance its assets free and clear of liens, claims and encumbrances
as set forth herein (the “Sale Procedures”). In the event the applicable assets are subject to secured
claims, Debtor is authorized to sell or refinance such property for any amount (a release amount)
that is at least equal to the outstanding amount of Allowed Secured Claims securing such property
“Release Amount.” The Release Amount, after payment of customary closing costs including
broker fees and other items customarily attributed to the seller (in a sale) and borrower (in a
refinancing), shall be paid at closing as follows: (i) first to cover any ad valorem property taxes
associated with the Real Property and (ii) then secured claims in order of priority, to the extent of
available proceeds. Any net proceeds from any such sale available after closing shall be paid to
fund Debtor’s other obligations as set forth in the Plan.

       The Bankruptcy Court shall retain jurisdiction to reopen the Bankruptcy Case, if
applicable, and resolve any disputes regarding the Sale Procedures herein.

       7.        Except as expressly set forth in this Modification, all terms and provisions of the

Plan remain in full force and effect.
Case 20-71227-pmb      Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09      Desc Main
                                Document      Page 4 of 19




      Submitted this 1st day of March, 2021.

                                           GOOD DEED 317, LLC

                                           By: /s/ Ozzie Areu
                                           Name: Ozzie Areu
                                           Title: Manager

                                           JONES & WALDEN LLC

                                           /s/ Cameron M. McCord
                                           Cameron M. McCord
                                           Georgia Bar No. 143065
                                           699 Piedmont Ave, NE
                                           Atlanta, Georgia 30308
                                           (404) 564-9300
                                           Attorney for Debtor in Possession
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document      Page 5 of 19




                                  EXHIBIT “A”
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document      Page 6 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document      Page 7 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document      Page 8 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document      Page 9 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document     Page 10 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document     Page 11 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document     Page 12 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document     Page 13 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document     Page 14 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document     Page 15 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document     Page 16 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document     Page 17 of 19
Case 20-71227-pmb   Doc 73    Filed 03/01/21 Entered 03/01/21 17:33:09   Desc Main
                             Document     Page 18 of 19
Case 20-71227-pmb                              Doc 73        Filed 03/01/21 Entered 03/01/21 17:33:09            Desc Main
                                                            Document     Page 19 of 19




                                                                        LENDER:

                                                                        LVA

                                                                        By:
                                                                        Name:
                                                                        Title:


  srArE               oF fhiL
                                                           SS.
  COTJNTY OF

  The foregoing instrument was acknowledged before me this _ day of February, 2021 by
                     who is                 of LV Atlanta, LLC, personally known to me (or proved
  to me on the basis of satisfactory evidence) to be the person whoEffi'Eii?iJiiidis subscribed to
  the within instrument and acknowledged to me that he executed the same in her individual
  capacity, and that by his signature on the instrument the person executed the instrument.




                                                                        Signature of Notary
              .i$Yz;
                                                                                     ' ,i rho/es
                                      ADYaRI IIORALE5
             '.o.ffi{!',       Notary Public -State of Florida
             -ii fi-io''          commission t GG 353{67
             'It)ffiq.'        My Comm. Erpirer Aug 6. 2023
                          Eonded through Natioflai Nd.ry Assn.          Print Name of Notary Public


                                                                        I am a Notary public in the state
                                                                        and my commission expires on:       "r trLil,




                                                    [Lender Signature to Discounted Payoff Agreement]
  1   1   369791 8v   1
